PER CURIAM.
These consolidated appeals emanate from a judgment of conviction for aggravated assault and unlawful possession of a firearm with a three-year minimum mandatory sentence imposed; as well as an appeal from a summary denial of a motion for collateral relief made pursuant to Florida Rule of Criminal Procedure 3.850.
From a review of the record, we reject the defendant’s claim of the trial court’s unwarranted and excessive intervention in interrogation of witnesses. In this case, the interrogation conducted by the trial court was to clarify for the benefit of the jury the swearing match engaged in between the victim and the defendant. Similarly, we reject the defendant’s claim that the trial judge’s questions impinged upon the defendant’s right to silence since it is clear that all questions were directed to events which occurred prior to the defendant’s arrest. For this reason, the appeal from the judgment of conviction is affirmed.
The defendant’s motion for post-judgment relief was improperly denied without benefit of an evidentiary hearing. The motion alleged ineffective assistance of counsel. There remains a dispute as to whether the prosecutor who inaugurated plea negotiations would have followed through with them had not defense counsel completely rejected the offer out of hand without consulting with the defendant. Meeks v. State, 382 So.2d 673 (Fla.1980). For this reason, the order summarily denying the defendant’s motion for post-judgment relief is reversed.
Affirmed in part, and reversed in part, and remanded.
NESBITT and DANIEL S. PEARSON, JJ., concur.